—■ Proceeding under article 78 of the Civil Practice Act. Appeal from an order which requires that the Commissioner of Agriculture and Markets incorporate the minutes taken at the hearing in the copy of the answer or return served upon the petitioner. The original return filed with the county clerk contained a copy of the minutes. The Commissioner asks that petitioner be required to pay for the minutes. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Crapser, Bliss and Poster, JJ.